Citation Nr: 0817336	
Decision Date: 05/27/08    Archive Date: 06/09/08

DOCKET NO.  07-13 101	)	DATE
	)
	)


THE ISSUE

Whether a May 10, 1983, decision of the Board of Veterans' 
Appeals (Board), which denied entitlement to service 
connection for an acquired psychiatric disorder, should be 
revised or reversed on the basis of clear and unmistakable 
error (CUE).

(The moving party's claim for an effective date prior to 
October 22, 2004, for his grant of service connection for 
paranoid schizophrenia is the subject of a separate decision 
by the Board.)



REPRESENTATION

Moving party represented by:  Kenneth M. Carpenter, Attorney 
at Law



ATTORNEY FOR THE BOARD

L. J. Vecchiollo, Counsel

INTRODUCTION

The appellant, the moving party, had active service from 
August 1963 to October 1964.

The appellant filed a March 2007 statement which has been 
accepted as a motion to revise or reverse, based on CUE, a 
May 10, 1983, Board decision, wherein the Board denied a 
claim of entitlement to service connection for an acquired 
psychiatric disorder.  See 38 U.S.C.A. §§ 5109A and 7111; 38 
C.F.R. §§ 20.1400, 20.1403.


FINDINGS OF FACT

1.  In a May 10, 1983, decision, the Board denied service 
connection for an acquired psychiatric disorder.

2.  The record does not reveal any kind of error of fact or 
law in the Board's May 10, 1983, decision that, when called 
to the attention of later reviewers, compels the conclusion, 
to which reasonable minds could not differ, that the result 
would have been manifestly different but for the error.


CONCLUSION OF LAW

The criteria for revision or reversal of a May 10, 1983, 
decision of the Board based on CUE have not been met.  38 
U.S.C.A. §§ 5107, 5110, 7105 (West 2002 & Supp. 2007); 38 
C.F.R. §§ 3.104, 3.105, 20.100, 20.1402, 20.1403 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2007).  This law 
contemplates VA's notice and duty to assist obligations in 
the context of claims for benefits.

An allegation of CUE does not actually represent a "claim" 
but rather is a collateral attack on a final decision.  Thus, 
the provisions of the VCAA are not applicable to CUE claims.  
See Livesay v. Principi, 15 Vet. App. 165 (2001).

Law and regulations applicable to CUE claims

The appellant has alleged CUE in a May 10, 1983, Board 
decision that denied service connection for an acquired 
psychiatric disorder.  A decision issued by the Board is 
final.  38 U.S.C.A. §§ 7103, 7104(a); 38 C.F.R. §§ 20.1100, 
20.1104(a)(1).  Previous determinations of the Board that are 
final and binding will be accepted as correct in the absence 
of CUE.  Where evidence establishes such error, however, the 
prior decision will be reversed or amended.  38 C.F.R. § 
3.105(a).

A final Board decision may be revised or reversed on the 
grounds of CUE by the Board on its own motion, or upon 
request of a moving party at any time after the decision is 
made.  38 U.S.C.A. §§ 5109A(a), 7111(a), (c).  Motions for 
review of prior Board decisions on the grounds of CUE are 
adjudicated pursuant to the Board's Rules of Practice 
codified at 38 C.F.R. §§ 20.1400-11.  A motion alleging CUE 
in a prior Board decision must set forth clearly and 
specifically the alleged CUE, or errors of fact or law in the 
Board decision, the legal or factual basis for such 
allegations, and why the result would have been different but 
for the alleged error.  38 C.F.R. § 20.1404(b).

CUE is determined by three criteria: (1) either the correct 
facts, as they were known at the time, were not before the 
adjudicator (i.e., there must be more than a simple 
disagreement as to how the facts were weighed or evaluated) 
or the statutory or regulatory provisions extant at the time 
were incorrectly applied; (2) the error must be undebatable 
and of the sort which, had it not been made, would have 
manifestly changed the outcome at the time it was made; and 
(3) a determination that there was CUE must be based on the 
record and law that existed at the time of the prior 
adjudication in question.  Russell v. Principi, 3 Vet. App. 
310 (1992).

CUE is a very specific and rare kind of 'error.'  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Fugo v. Brown, 
6 Vet. App. 40, 43-44 (1993).  A disagreement with how facts 
were evaluated is inadequate to raise the claim of CUE.  
Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

The rule regarding constructive possession of VA evidence 
under Bell v. Derwinski, 2 Vet. App. 611 (1992), is not for 
application in this case because the events in question, 
which occurred prior to May 10, 1983, preceded the Bell 
decision.  Damrel v. Brown, 6 Vet. App. 242, 246 (1994).  
Evidence that was not actually of record at the time of the 
decision at issue may not be considered for purposes of CUE.

A failure in the duty to assist does not establish CUE.  See 
Cook v. Principi, 318 F.3d 1334 (Fed. Cir. 2002).  A 
purported failure in the duty to assist cannot give rise to 
CUE, nor does it result in "grave procedural error" to 
vitiate the finality of a prior, final decision.  Id.  
Therefore, in this case, the Board cannot grant the appeal 
based on a failure in the duty to assist by the VA.

Applicable Laws and Regulations

Service connection is granted for injury or disease incurred 
coincident with service, or if preexisting such service, was 
aggravated therein.  38 C.F.R. § 3.303(a) (1982).  
Personality disorders are not diseases or injuries within the 
meaning of applicable VA legislation.  38 C.F.R. § 3.303(c).

Analysis

The appellant alleges that the Board failed to adjudicate a 
claim of service connection for paranoid disorder which was 
reasonably raised by the December 1980 private physician's 
report opining that the inservice trauma caused his paranoia.  
This contention is inaccurate as the May 10, 1983, Board 
decision denied service connection for an acquired 
psychiatric disorder, which subsumes a claim of service 
connection for paranoid disorder.  That decision noted that 
the private physician's report dated in December 1980 found 
that "[t]he early discharge with the stigma of a psychiatric 
impairment caused the current diagnosis of paranoia."

If the allegation that service connection for a paranoid 
disorder is "deemed" to have been denied by subsequent VA 
decisions, the veteran contends that the VA committed CUE by 
not informing him of the denial by subsequent decisions 
pursuant 38 C.F.R. § 3.103(b)(1).  This contention need not 
be considered as service connection for a paranoid disorder 
was denied in the May 10, 1983, Board decision.  

In the alternative, the appellant points out that a private 
physician in a December 1980 report, which was considered by 
the Board in the decision in question, stated that the 
traumatic inservice events included the appellant's belief 
that the military did not keep its portion of the enlistment 
contract regarding further educational opportunities, and the 
stigma of being discharged with a psychiatric impairment.  
The private physician opined that this caused PTSD which 
caused paranoia.  The appellant asserts that the Board 
committed CUE in the decision by failing to apply 38 U.S.C. § 
105(a), "[a]n injury incurred during active naval or other 
military service "will be deemed to have been incurred in 
line of duty" unless such injury "was a result of the 
person's own willful misconduct."  In addition, the veteran 
asserts that the Board committed CUE in the decision by 
failing to apply 38 C.F.R. § 3.303(a) because the evidence 
established that the veteran was suffering from a psychiatric 
disorder which "was incurred coincident with service in the 
Armed Forces."  The appellant also notes that 38 C.F.R. 
§ 3.303(d) establishes that a veteran is entitled to service 
connection for any disease diagnosed after discharge when the 
evidence establishes that it was incurred during service.  As 
the appellant had submitted evidence that he was suffering 
from a psychiatric disorder incurred in service, he maintains 
that he was entitled to service connection under these 
provisions.  

While it can be argued that the Board could have made a 
different decision based on the facts, these arguments are a 
disagreement with how the Board evaluated the facts, and does 
not establish that the decision the Board made was 
"undebatably erroneous."  See Luallen, supra, at 95.  The 
clinical records available in May 1983, and considered in the 
decision, included varying diagnoses as to the appellant's 
psychiatric disability.  There were items of evidence 
favorable to the appellant's claim, i.e., that he had a 
psychiatric disability which was caused by service.  However, 
there were also items of evidence which were unfavorable his 
claim; i.e., the inservice medical records and VA 
neuropsychiatric examination report dated in June 1979, which 
diagnosed personality disorders, conditions which are not 
entitled to service connection.  See 38 C.F.R. § 3.303(c), 
supra.  

Regarding a PTSD claim, the Board decision found that the 
appellant did not experience a life-threatening stressor in 
service.  There is no evidence of record, beyond the 
veteran's assertions, that he experienced any traumatic event 
in service.  Nor do the in-service records available in May 
1983 show that the military promised and then failed to 
provide any educational opportunity.  In fact, the service 
records show that he could not even maintain minimum 
standards of appearance, conduct or competence in the tasks 
assigned to him in service.  In the alternative, there 
existed medical opinions that the appellant had a personality 
disorder, as opposed to PTSD or paranoia.  

Therefore, the Board's conclusion was not "undebatably" 
erroneous, but was, rather, a reasonable application of the 
known facts to the law applicable at that time.  




ORDER

The motion for revision of the May 10, 1983, Board decision 
based on CUE is denied.





                       
____________________________________________
	RONALD W. SCHOLZ 
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs



